Case 2:17-cr-20360-DML-EAS ECF No. 121, PageID.863 Filed 01/21/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,                                    Case Number 17-20360
v.                                                           Honorable David M. Lawson

DELANTAE COLLINS,

               Defendant.
                                              /


                        ORDER DENYING MOTION FOR HEARING

       This matter is before the Court on the defendant’s motion for a hearing on his pending

motion for compassionate release. The motion did not indicate that counsel for the defendant

sought concurrence in the relief requested from counsel for the government before filing the

motion, as the defendant’s attorney was required to do under the local rules of this Court. In this

district, movants must seek concurrence in the relief requested before filing a motion with the

Court. E.D. Mich. LR 7.1(a). If concurrence is obtained, the parties then may present a stipulated

order to the Court. If concurrence is not obtained, Local Rule 7.1(a)(2) requires that the moving

party state in the motion that “there was a conference between the attorneys . . . in which the

movant explained the nature of the motion and its legal basis and requested but did not obtain

concurrence in the relief sought [] or . . . despite reasonable efforts specified in the motion, the

movant was unable to conduct a conference.” E.D. Mich. LR 7.1(a)(2). Defendant’s counsel did

not state in the motion that concurrence was sought from government counsel before the motion

was filed, and the motion therefore will be denied.

       Accordingly, it is ORDERED that the defendant’s motion for a hearing (ECF No. 120) is
Case 2:17-cr-20360-DML-EAS ECF No. 121, PageID.864 Filed 01/21/21 Page 2 of 2




DENIED.

                                               s/David M. Lawson
                                               DAVID M. LAWSON
                                               United States District Judge

Dated: January 21, 2021




                                    -2-
